Citation Nr: 1522004	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-21 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to May 1988.  These matters are before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals December 2014 requests for a videoconference hearing.  The remaining evidence is irrelevant or duplicative of the evidence in the claims file with respect to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2012 substantive appeal, the Veteran requested a Travel Board hearing.  In December 2014 and January 2015, the Veteran requested a videoconference hearing to reduce his waiting time for a hearing before the Board.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).  Although a hearing was scheduled in September 2014, and it was noted that the Veteran did not appear, the notification letter is confusing as it was addressed to the Veteran's spouse, who had a pending appeal, but who was deceased as of 2012.  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this appeal is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his December 2014 and January 2015 requests.  Appropriate notification should be given to the Veteran and his representative and such notification should be documented and associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




